Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)

Heritage Park Rehabilitation and ) Date: NOV 12 2009
Nursing Center (CCN: 45-5599), )
)
Petitioner, )
)

-V.- ) Docket No. C-09-648

) Decision No. CR 2028
Centers for Medicare & Medicaid )
Services. )
)

DECISION

For the reasons set forth below, I dismiss as untimely the hearing request filed by
Petitioner, Heritage Park Rehabilitation and Nursing Center (hereafter Petitioner or
facility).

I. Background
The following facts are not in dispute.

Petitioner, located in Austin, Texas, dually participates as a long-term care facility in the
Medicare and Medicaid programs. On March 11, 2009, the Texas Department of Aging
and Disability Services (TDADS) completed a complaint and incident investigation of
Petitioner and cited substantial noncompliance with three Medicare participation
requirements. Centers for Medicare & Medicaid Services (CMS) Motion to Dismiss at |;
Petitioner (P.) Response to Motion to Dismiss at 1. On April 7, 2009, CMS sent
Petitioner a letter (CMS Notice Letter) notifying Petitioner that CMS concurred with
TDADS’s findings of substantial noncompliance. CMS Motion to Dismiss at 2; P.
Response to Motion to Dismiss at 2. The CMS Notice Letter informed Petitioner of the
remedies imposed as a result of the noncompliance and further advised Petitioner that if it
disagreed with the determination of noncompliance, Petitioner could make a written
request for a hearing to the Departmental Appeals Board “no later than June 6, 2009 (60
days from the date of the receipt of [the notice] letter via fax).””, CMS Motion to Dismiss
at 2; P. Response to Motion to Dismiss at 2. The letter also pointed out the procedural
rules governing the hearing process, 42 C.F.R. § 498.40 ef seq., and told Petitioner that its
request for hearing should “identify the specific issues, and the findings of fact and
conclusions of law” with which Petitioner disagrees and should specify the bases “for
contending that the findings and conclusion are incorrect.” CMS Ex. 1.

On June 17, 2009, CMS sent Petitioner a letter advising them that the deficiencies cited
during the March 11 survey had been corrected and the facility had come back into
substantial compliance. CMS indicated that the per instance CMP of $2000 was imposed
on April 7, 2009 and remained in effect and that CMS was rescinding the proposed
termination and denial of payment remedies. CMS further informed Petitioner that,

Our records indicate that no appeal (or waiver of appeal rights) had

been filed on your behalf regarding this action by June 6, 2009, the sixtieth day as
referred to in the initial CMS letter for filing of appeals. . .Therefore, the entire
civil money penalty in the amount of $2,000.00 is due-and-payable on July 2,
2009.

CMS Ex. 2 (June 17, 2009 CMS Letter) to Motion to Dismiss at 1; emphasis in original.

By letter dated August 6, 2009, Petitioner sent the Departmental Appeals Board a copy of
the “Request for Formal Hearing,” TDADS Form 3646, which was sent to TDADS
Hearings Department. On August 12, 2009, the Civil Remedies Division acknowledged
the receipt of Petitioner’s letter and docketed this matter as C-09-648. On October 5,
2009, CMS filed this Motion to Dismiss arguing that under the applicable regulations
Petitioner’s hearing request is both untimely and does not meet the content requirements.!
On October 26, 2009, Petitioner filed its response.

' CMS accompanied its Motion and brief with two exhibits (CMS Ex. | and 2).
Those exhibits are copies of the CMS notice letters and the fax transmissions for those
letters. Petitioner submits its response to the Motion to Dismiss together with a Motion
for Leave to File a Request for Hearing and Motion for Leave to Amend Request for
Hearing together with seven exhibits (P. Exs. 1-7). P. Exs. 3 through 7 are documents
relating to counsel for Petitioner’s divorce proceedings. P. Ex. | and 2 are copies of the
April 7 Notice Letter and Petitioner’s August 6, 2009 request for hearing.
II. Discussion

A. Petitioner is not entitled to a hearing because it did not file a hearing
request and no good cause justifies extending the time for filing.’

Petitioner does not dispute that its hearing request was untimely; Petitioner does not
contest that the deadline for filing its hearing request was June 6, 2009.

Section 1866(h) of the Social Security Act authorizes administrative review of
determinations that a provider fails to comply substantially with Medicare program
requirements “to the same extent as is provided in section 205(b) [of the Act].” Under
section 205(b), the Secretary must provide reasonable notice and opportunity for a
hearing “upon request by [the affected party] who makes a showing in writing that his or
her rights may be prejudiced” by the Secretary's decision. The hearing request “must be
filed within sixty days” after receipt of the notice of CMS’s determination (emphasis
added). Act § 205(b). The 60 day time limit is thus a statutory requirement. See Cary
Health and Rehabilitation Center, DAB No. 1771, at 8 - 9 (2001).

Similarly, the regulations mandate that “the affected party or its legal representative must
file the request in writing within 60 days from receipt of the notice . . . unless that period
is extended... .” 42 C.F.R. § 498.40(a). On motion of a party, or on his or her own
motion, the administrative law judge (ALJ) may dismiss a hearing request where that
request was not timely filed and the time for filing was not extended. 42 C.F.R.

§ 498.70(c). Under § 498.40(a)(2) receipt is “presumed to be 5 days after the date on the
notice unless there is a showing that it was, in fact, received earlier or later.”

Here, the language in CMS’s notice letter is clear and unconditional: Petitioner’s appeal
had to be filed within 60 days of receipt, and, because the notice was sent by facsimile
machine, it was, in fact, received on the date it was sent. Thus, to challenge the March
11, 2009 survey findings, Petitioner’s hearing request had to be filed no later than June 6,
2009.

Both parties agree that Petitioner’s August 6, 2009 hearing request was untimely. In fact,
it was filed almost four months after receipt of the CMS Notice letter, and, absent a
showing of good cause for my granting an extension of time in which to file it, it should
be dismissed pursuant to 42 C.F.R. § 498.70. Petitioner, however, contends that I should

2 My findings of fact and conclusions of law are set forth, in italics and bold, in
the discussion captions.

> Not only was Petitioner’s hearing request sent almost four months after
Petitioner received CMS’s April 7, 2009 Notice letter, it was also sent almost two months
after CMS’s letter dated June 17, 2009 to Petitioner. That letter demanded payment of
the CMP of $2000 because no appeal had been filed by the June 6 deadline and the
grant an extension of time for the filing of the hearing request for good cause shown for
its failure. P. Response to Motion to Dismiss at 2. Petitioner acknowledges that “good
cause” has been interpreted under the case law to mean circumstances beyond a party’s
control which intervened to prevent the party from making a timely hearing request. See
Hospicio San Martin, DAB CR387 (1995), aff'd DAB No. 1554 (1996). P. Response to
Motion to Dismiss at 2. Petitioner claims that at the time the CMS notice letter was
received by Petitioner and forwarded to its Attorney (Romano), Attorney Romano was in
the midst of his own personal divorce proceedings and the events of that proceeding
distracted Petitioner’s counsel from filing the request for hearing by the requisite
deadline. Petitioner, therefore, contends that the “personal life events” of its attorney
were beyond the ability of Petitioner to control and should therefore constitute good
cause so that I may grant an extension of time for filing the hearing request. P. Response
to Motion to Dismiss at 2-3.

I disagree. I have reviewed the undisputed facts and find that Petitioner’s reasons do not
constitute good cause under any reasonable definition of that term. Attorney Romano’s
failure was not beyond Petitioner’s ability to control. Rather, the failure of Petitioner’s
attorney to meet the clear and unambiguous filing deadline constitutes avoidable human
error. Petitioner could have filed the hearing request without counsel but it chose to be
represented by counsel and chose its attorney. It received CMS’s notice letter and knew
the filing deadline, and it could have had some oversight over its attorney. Moreover,
Petitioner clearly had notice that an appeal had not been filed by the requisite deadline
when it received the June 17 letter from CMS. Instead of immediately contacting CMS
and this office, Petitioner did nothing. Moreover, it still entrusted its attorney, who did
not timely file the appeal in the first instance, and that attorney took another two months
before filing the hearing request.

The applicable regulations do not define “good cause” but leave that determination to the
discretion of the ALJ. Looking to regulations governing certain Social Security benefit
appeals for guidance, many ALJs have ruled that “good cause” means circumstances
beyond a party’s ability to control. See, e.g., Hillcrest Healthcare, L.L.C., DAB CR976
(2002), aff'd DAB No. 1879 (2003); Hammonds Lane Center, et al., DAB CR913 (2002),
aff'd DAB No. 1853 (2002); Glen Rose Medical Center, DAB CR918 (2002), aff'd, DAB
No. 1852 (2002); Parkview Care Center, DAB CR785 (2001); Hospicio San Martin,
DAB CR387 (1995), aff'd, DAB No. 1554 (1996); 20 C.F.R. § 404.911; 20 C.F.R. §
404.933(c).4 My determination that Attorney Romano’s failure is not good cause is

amount of the CMP, therefore, was due and payable to CMS. Even after it received the
June 17 letter, Petitioner still did not file a hearing request for 50 more days and made no
attempt to contact CMS or the Departmental Appeals Board.

* Under those regulations, to determine whether good cause exists, the ALJ
considers 1) the circumstances that kept Respondent from making the request on time; 2)
whether any SSA action misled him; 3) whether Respondent understood the requirements
supported and consistent with other decisions that found that an attorney’s failure to meet
a filing deadline is avoidable human error and not “good cause.” Nelson Ramirez-
Gonzalez, DAB CR175 (1992); Bruce Franklin, R. Ph., DAB CR1198 (2004);
Community Care Center of Seymour, DAB CR758 (2001); Sedgewick Health Care
Center, DAB CR596 (1998); Jackson Manor Health Care, Inc., DAB CR545 (1998); see
also Karen Kay Parham, DAB CR1600 (2007), aff'd App. Div. Dkt. No. A-07-109
(2007).

TI. Conclusion
Because Petitioner did not timely file its hearing request, and no good cause justifies

extending the time for filing, 1 grant CMS’s motion and order this case dismissed.
42 C-F.R. § 498.70(b).

/s/ Alfonso J. Montafio
Administrative Law Judge

for filing; and 4) whether Respondent had any physical, mental, educational, or linguistic
limitation that prevented him from filing a timely request, or from understanding or
knowing about the need to file a timely request for review. 20 C.F.R. § 404.911. Here,
there were no circumstances that kept Petitioner from making a timely request; there was
no CMS action that was misleading; the requirements for filing were clear and
unambiguous; and since Petitioner is an entity, there were no physical, and mental
limitations that prevented a timely filing.
